A DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 03/16/2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed November 5, 2020. Claims 1, 3-4, 6, 8-12, 14-15, 17-21, 23-24 and 26-49 are pending. New claims 47-49 have been added. Claims 2, 5, 7, 13, 16, 22 & 25 have previously been canceled. Claims 1, 3-4, 8, 10, 12, 14-15, 18, 21-24, 33, 40 & 42 have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6, 8-12, 14-15, 17-21, 23-24 and 26-49 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
In regards to claims 1, 12, 21, 33 & 40, the claims require the limitations “the predetermined threshold values being derived, at least in part, from data unrelated to the patient. However, the specification fails to teach such an embodiment. For example, par 0094 of the Applicant’s instant claim merely teaches that “[t]he appropriate durations and thermal thresholds can be determined from literature review or through application of machine learning techniques to data from observational studies. In the latter case, a support vector machine or another robust classifier can be applied to outcome data from the observational study to determine appropriate temperature thresholds and durations to achieve a desired balance between sensitivity and specificity” without specifying how and/or whether the data is related to the patient, i.e., the data may be related to the patient’s age, gender, height, weight, medical condition, etc. 
In regards to claim 47, the claim requires the limitation “the predetermined threshold values are produced as a function of patient populations.” However, the specification fails to teach such an embodiment. For example, par 0094 of the Applicant’s instant claim merely teaches that “[t]he appropriate durations and thermal thresholds can be determined from literature review or through application of machine learning techniques to data from observational studies. In the latter case, a support vector machine or another robust classifier can be applied to outcome data from the observational study to determine appropriate temperature thresholds and durations to achieve a desired balance between sensitivity and specificity” without specifying how and/or whether the data is population data, anecdotal, modeled and/or simulated. For 
In regards to claim 48, the claim requires the limitation “the predetermined threshold values are non-baseline values.” However, the specification fails to teach such an embodiment. For example, par 0094 of the Applicant’s instant claim merely teaches that “[t]he appropriate durations and thermal thresholds can be determined from literature review or through application of machine learning techniques to data from observational studies. In the latter case, a support vector machine or another robust classifier can be applied to outcome data from the observational study to determine appropriate temperature thresholds and durations to achieve a desired balance between sensitivity and specificity” without specifying how and/or whether the data is non-baseline values, i.e., the data may well be normative or population baseline values. For purposes of examination, the Office has construed the term “non-baseline values” to describe predetermined threshold values that “can be determined from literature review or through application of machine learning techniques to data from observational studies” or through “a support vector machine or another robust classifier…applied to outcome data from the observational study.”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6, 8-12, 14-15, 17-21, 23-24, 26-27, 29-30, 32-37, 39-44 & 46-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Bloom et al (US 2013/0261494 A1), hereinafter Bloom.
Regarding Claim 1, Ma teaches a method (method S100; [0012], Figs. 1-5 and 7). of determining the emergence of an ulcer or a pre-ulcer on at least one foot of a patient, the method comprising: 
providing one or more processors (computing device).; ([0030]; Figs. 1-6);
providing a modality (socks 110, 120; [0021]-[0026]; Figs. 1-7) for receiving at least one foot, the modality having a plurality of temperature sensors (temperature sensors 112, 122; [0021]-[0026]; Figs. 1-7) disposed at a corresponding plurality of sensor locations, the modality comprising at least one of an open platform, an insole (sole insert). ([0031]), a shoe ([0031]), and a thermal camera; (Abstract; [0021]-[0026], [0031]; Figs. 1-7);
generating, using the plurality of temperature sensors, a plurality of discrete temperature data values after receipt of the at least one foot, each of the plurality of discrete temperature data values having a corresponding temperature location on the at least one foot and representing a temperature at said temperature location, the plurality of discrete temperature data values representing temperatures at a corresponding plurality of different locations of the at least one foot; (Abstract; [0021]-[0026]; Figs. 1, 2, 4-7);
using the one or more processors, selecting, based on a given temperature location of at least one of the plurality of discrete temperature data values, a selected predetermined threshold value from a plurality of predetermined threshold values (threshold differences), each of the plurality of predetermined threshold values being associated with at least one location of the at least one foot (“Alternatively, the application can implement various threshold differences specific to select regions of a human foot (i.e., specific to temperature differences calculated from temperature data read through temperature sensors in select regions of the left and right socks).”, [0062]), the predetermined threshold values being different for at least two different associated locations of the at least one foot; (Abstract; [0017]-[0020], [0062], [0064]; Figs. 1-8);
using a prescribed function (calculating/determining a temperature difference). to produce an output value (temperature difference), two given discrete temperature data values (between a singular temperature read from a first temperature sensor in the left sock and a singular temperature read from a first temperature sensor at the corresponding position in the right sock, see [0017], or between a third temperature measured through the left temperature sensor and a fourth temperature measured through the right temperature sensor, see [0055]). of the plurality of discrete temperature data values being input to the prescribed function, at least one of the two given discrete temperature data values being at the given temperature location, the prescribed function comprising determining the difference between the two given discrete temperature data values; (Abstract; [0017], [0055]-[0056], [0069]; Figs. 1-8);
comparing, using the prescribed function, the difference between the two given discrete temperature data values to the selected predetermined threshold value associated with the given temperature location; (Abstract; [0017], [0055]-[0056], [0062], [0064], [0069]; Figs. 1-8); and   
producing, by at least one of the processors, output information indicating an emergence of an ulcer or a pre-ulcer on the at least one foot as a function of said comparing.  ([0032], [0080]; Figs. 1-8).
While since Ma teaches a threshold that may be generic (see at least par 0020 & 0053), a single preset static value such as 2ºC or 3.6ºF (see at least par 0061) and/or be retrieved from a lookup table or database (see at least par 0062-0064),, Ma discloses a method, as described above, that fails to explicitly teach a method with each of the predetermined threshold values being derived, at least in part, from data unrelated to the patient.
However, Bloom et al. teach that it is known to provide a method with each of the predetermined threshold values being derived, at least in part, from data unrelated to the patient (see at least par 0087). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Ma with each of the predetermined threshold values being derived, at least in part, from data unrelated to the patient as taught by Bloom et al. since such a modification would amount to applying a known technique (i.e. as taught by Bloom et al. ) to a known device (i.e. as taught by Ma) ready for improvement to achieve a predictable result such as setting the generic and/or preset static threshold thereof based on literature review or through application of machine learning techniques to data from observational studies so as to determine appropriate temperature thresholds to achieve a desired balance between sensitivity and specificity  (see at least par 0087 of Bloom et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Regarding Claim 3, Ma discloses the method as defined by claim 1, wherein said producing comprises producing output information indicating the emergence of an ulcer or pre-ulcer on the at least one foot when the output value is greater (exceeds) than the predetermined threshold value (threshold difference). (Abstract; [0017], [0032], [0055]-[0056], [0062], [0064], [0069], [0080]; Figs. 1-8).
Regarding Claim 4, Ma discloses the method, apparatus, and computer program product as defined by claim 2, wherein said producing comprises producing output information (an alarm or notification) indicating the emergence of an ulcer or pre-ulcer on the at least one foot when the output value is greater (exceeds) than the predetermined threshold value (threshold difference). (Abstract; [0012]-[0013], [0017]-[0021], [0046], [0053]-[0055], [0060], [0065]-[0066], [0069]-[0071], [0077], [0082], [0084], [0091], [0093]-[0094], [0098], [0104]; Figs. 1-8). Ma does not explicitly teach wherein said producing comprises producing output information indicating no emergence of an ulcer or pre-ulcer on the at least one foot when the output/difference value is not greater than the predetermined threshold value. However, Bloom, in the same field of endeavor of determining the emergence of ulcers or pre-ulcers, teaches a method, apparatus, and computer program product comprising producing output information indicating no emergence of an ulcer or pre-ulcer (healthy and has no risks of ulcer or pre-ulcer). on the at least one foot when a difference value does not match a predetermined pattern. ([0054], [0076]-[0084], [0088], [0097]). The Examiner notes wherein Bloom explicitly teaches “Among other things, the output message may indicate the actual emergence of an ulcer 12 or a pre-ulcer 14, the risk of the emergence of an ulcer 12 or a pre-ulcer 14, or simply that the foot 10 is healthy and has no risks of ulcer 12 or pre-ulcer 14.” ([0054]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Ma’s teaching of producing output information indicating the emergence of an ulcer or pre-ulcer on the at least one foot when the output value is greater than the predetermined threshold value with producing output information indicating no emergence of an ulcer or pre-ulcer on the at least one foot when a difference value is not greater than the predetermined threshold value (does not match a predetermined pattern). as taught by Bloom in order to provide a healthcare provider with the information necessary to take the appropriate action when evaluating the health/condition of a patient. (Bloom; [0097]).
Regarding Claim 6, Ma discloses the method as defined by claim 1, wherein said comparing includes using discrete temperature data values at corresponding contralateral foot locations of a patient's two feet in the prescribed function. (Abstract; [0017], [0053], [0059], [0069], [0094], [0098]).
Regarding Claim 8, Ma discloses the method as defined by claim 1, wherein said plurality of discrete temperature data values include an earlier temperature data value and a later temperature data value, both the earlier and later temperature data values representing the same location of the same foot at different times, said two given discrete temperature data values being the earlier and later discrete temperature data values in the prescribed function. ([0089]-[0092]).
Regarding Claim 9, Ma discloses the method and apparatus as defined by claims 1. Ma does not explicitly teach wherein the modality includes an open platform.
However, Bloom, in the same field of endeavor of determining the emergence of ulcers or pre-ulcers, teaches a method and apparatus comprising an open platform (open platform 16) having a plurality of temperature sensors (temperature sensors 26). disposed at a corresponding plurality of sensor locations. ([0007], [0040]; Fig. 3A and 3B). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Ma’s teaching of a left and right sock having a plurality of temperature sensors disposed at a corresponding plurality of sensor locations with an open platform having a plurality of temperature sensors disposed at a corresponding plurality of sensor locations as taught by Bloom since such a modification would amount to a substitution of one known element (i.e. socks having a plurality of temperature sensors disposed at a corresponding plurality of sensor locations) for another (i.e. an open platform having a plurality of temperature sensors disposed at a corresponding plurality of sensor locations). to obtain predictable results such as providing a structure for measuring the temperature from a plurality of locations on the feet of a patient. (See KSR, 550 U.S. at___, 82 USPQ2d at 1396; see MPEP § 2143 for a discussion of the rationale(s). listed above; see also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations).
Regarding Claim 10, Ma discloses the method as defined by claim 1. Although Ma further discloses forming a temperature image (([0044]-[0049], [0052]-[0054], [0056], [0058]-[0059], [0067]-[0068], [0087]-[0088], [0094]), Ma does not explicitly teach a method further comprising: 
forming, by at least one of the processors, at least one thermogram of the at least one foot from the discrete temperature data values, each thermogram comprising a spatially continuous data set of two-dimensional temperature values across the sole of one foot; and
said comparing comprising comparing, using the at least one thermogram to obtain two given discrete temperature data value. 
However, Bloom et al. teach that it is known to provide a method further comprising: 
forming, by at least one of the processors, at least one thermogram of the at least one foot from the discrete temperature data values, each thermogram comprising a spatially continuous data set of two-dimensional temperature values across the sole of one foot (see at least abstract; par 0007-0009 & 0013-0014). ; and
said comparing comprising comparing, using the at least one thermogram to obtain two given discrete temperature data value (see at least par 0076-0083). 
Therefore, it would have been obvious to a skilled artisan at the time of filing to provide the method of Ma further comprising: forming, by at least one of the processors, at least one thermogram of the at least one foot from the discrete temperature data values, each thermogram comprising a spatially continuous data set of two-dimensional temperature values across the sole of one foot; and said comparing comprising comparing, using the at least one thermogram to obtain two given discrete temperature data value as taught by Bloom since such a modification would amount to a substitution of one known element (i.e. forming a thermogram) for another (i.e. discrete temperature data values). to obtain predictable results such as providing temperature data for substantially the entirety of the sole (See KSR, 550 U.S. at___, 82 USPQ2d at 1396; see MPEP § 2143 for a discussion of the rationale(s). listed above; see also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations).
Regarding Claim 11, Ma discloses the method and apparatus as defined by claim 1, wherein the output information includes risk information indicating the risk for the emergence of an ulcer or a pre-ulcer on the at least one foot as a function of said comparing. ([0032], [0080]; Figs. 1-8). Ma does not explicitly teach said comparing producing a comparison value having a magnitude, the risk information being a function of the magnitude. However, Bloom, in the same field of endeavor of determining the emergence of ulcers or pre-ulcers, teaches a method and apparatus comprising generating output information including risk information indicating the risk for the emergence of an ulcer or a pre-ulcer on the at least one foot as a function of comparing, said comparing producing a comparison value having a magnitude (score), the risk information being a function of the magnitude. ([0089]-[0090]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Ma’s teaching of generating output information includes risk information indicating the risk for the emergence of an ulcer or a pre-ulcer on the at least one foot as a function of said comparing with producing a comparison value having a magnitude, the risk information being a function of the magnitude as taught by Bloom in order to provide the user with additional information regarding the potential degree of severity of the suspected ulcer/pre-ulcer so that user can make an independent determination as to whether or not to seek professional medical intervention.
Regarding Claim 12, Ma teaches an apparatus (system 100; Figs. 1, 2, and 5-7) for determining the emergence of an ulcer or a pre-ulcer on at least one foot of a patient, the apparatus comprising: 
one or more processors (computing device).; ([0030] ; Figs. 1-6);
a modality (socks 110, 120). configured for receiving at least one foot, the modality having a plurality of temperature sensors (temperature sensors 112, 122); disposed at a corresponding plurality of sensor locations, the plurality of temperature sensors configured to generate a plurality of discrete temperature data values after receipt of the at least one foot, each of the plurality of discrete temperature data values representing temperatures at a corresponding plurality of different locations of the at least one foot, the modality comprising at least one of an open platform, an insole (sole insert). ([0031]), a shoe ([0031]), and a thermal camera; (Abstract; [0021]-[0026], [0031]; Figs. 1-7);
wherein the one or more processors is configured to implement: 
selecting, based on a given temperature location of at least one of the plurality of discrete temperature data values, a selected predetermined threshold value (threshold). from a plurality of predetermined threshold values, each of the plurality of predetermined threshold values being associated with at least one location of the at least one foot, the predetermined threshold values being different for at least two different associated locations of the at least one foot (“Alternatively, the application can implement various threshold differences specific to select regions of a human foot (i.e., specific to temperature differences calculated from temperature data read through temperature sensors in select regions of the left and right socks).”, [0062]), the predetermined threshold values being different for at least two different associated locations of the at least one foot; (Abstract; [0017]-[0020], [0062], [0064]; Figs. 1-8);
using a prescribed function (calculating/determining a temperature difference). to produce an output value (temperature difference), two given discrete temperature data values of the plurality of discrete temperature data values being input to the prescribed function (between a singular temperature read from a first temperature sensor in the left sock and a singular temperature read from a first temperature sensor at the corresponding position in the right sock, see [0017], or between a third temperature measured through the left temperature sensor and a fourth temperature measured through the right temperature sensor, see [0055]), at least one of the two given temperature data values being at the given temperature location, the prescribed function comprising determining the difference between the two given discrete temperature data values; (Abstract; [0017], [0055]-[0056], [0069]; Figs. 1-8);
comparing the difference between the two given discrete temperature data values to the selected predetermined threshold value associated with the given temperature location; (Abstract; [0017], [0055]-[0056], [0062], [0064], [0069]; Figs. 1-8); and  
producing output information indicating an emergence of an ulcer or a pre-ulcer on the at least one foot as a function of said comparing. ([0032], [0080]; Figs. 1-8).

While since Ma teaches a threshold that may be generic (see at least par 0020 & 0053), a single preset static value such as 2ºC or 3.6ºF (see at least par 0061) and/or be retrieved from a lookup table or database (see at least par 0062-0064),, Ma discloses an apparatus, as described above, that fails to explicitly teach an apparatus with each of the predetermined threshold values being derived, at least in part, from data unrelated to the patient.
However, Bloom et al. teach that it is known to provide a method with each of the predetermined threshold values being derived, at least in part, from data unrelated to the patient (see at least par 0087). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the apparatus of Ma with each of the predetermined threshold values being derived, at least in part, from data unrelated to the patient as taught by Bloom et al. since such a modification would amount to applying a known technique (i.e. as taught by Bloom et al. ) to a known device (i.e. as taught by Ma) ready for improvement to achieve a predictable result such as setting the generic and/or preset static threshold thereof based on literature review or through application of machine learning techniques to data from observational studies so as to determine appropriate temperature thresholds to achieve a desired balance between sensitivity and specificity  (see at least par 0087 of Bloom et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Regarding Claim 14, Ma discloses the apparatus as defined by claim 12, wherein said producing comprises producing output information indicating the emergence of an ulcer or pre-ulcer on the at least one foot when the difference value is greater (exceeds). than the predetermined threshold value (threshold difference). (Abstract; [0017], [0032], [0055]-[0056], [0062], [0064], [0069], [0080]; Figs. 1-8).
Regarding Claim 15, Ma discloses the apparatus as defined by claim 12, wherein said producing comprises producing output information indicating no emergence (false positive or normal condition). of an ulcer or pre-ulcer on the at least one foot when the output value is not greater than the predetermined threshold value. ([0081]-[0083]; Fig. 8). Ma does not explicitly teach wherein said producing comprises producing output information indicating no emergence of an ulcer or pre-ulcer on the at least one foot when the output/difference value is not greater than the predetermined threshold value. However, Bloom, in the same field of endeavor of determining the emergence of ulcers or pre-ulcers, teaches a method, apparatus, and computer program product comprising producing output information indicating no emergence of an ulcer or pre-ulcer (healthy and has no risks of ulcer or pre-ulcer). on the at least one foot when a difference value does not match a predetermined pattern. ([0054], [0076]-[0084], [0088], [0097]). The Examiner notes wherein Bloom explicitly teaches “Among other things, the output message may indicate the actual emergence of an ulcer 12 or a pre-ulcer 14, the risk of the emergence of an ulcer 12 or a pre-ulcer 14, or simply that the foot 10 is healthy and has no risks of ulcer 12 or pre-ulcer 14.” ([0054]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Ma’s teaching of producing output information indicating the emergence of an ulcer or pre-ulcer on the at least one foot when the output value is greater than the predetermined threshold value with producing output information indicating no emergence of an ulcer or pre-ulcer on the at least one foot when a difference value is not greater than the predetermined threshold value (does not match a predetermined pattern). as taught by Bloom in order to provide a healthcare provider with the information necessary to take the appropriate action when evaluating the health/condition of a patient. (Bloom; [0097]).
Regarding Claim 17, Ma discloses the apparatus as defined by claim 12, wherein said comparing includes using the discrete temperature data values at corresponding contralateral foot locations of a patient's two feet in the prescribed function. (Abstract; [0017], [0053], [0059], [0069], [0098]).
Regarding Claim 18, Ma discloses the apparatus as defined by claim 12, wherein said plurality of discrete temperature data values include an earlier temperature data value and a later temperature data value, both the earlier and later temperature data values representing the same location of the same foot at different times, said two given temperature data values being the earlier and the later discrete temperature data values. ([0089]-[0092]).
Regarding Claim 19, Ma discloses the method and apparatus as defined by claim 12. Ma does not explicitly teach wherein the modality includes an open platform.
However, Bloom, in the same field of endeavor of determining the emergence of ulcers or pre-ulcers, teaches a method and apparatus comprising an open platform (open platform 16) having a plurality of temperature sensors (temperature sensors 26). disposed at a corresponding plurality of sensor locations. ([0007], [0040]; Fig. 3A and 3B). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Ma’s teaching of a left and right sock having a plurality of temperature sensors disposed at a corresponding plurality of sensor locations with an open platform having a plurality of temperature sensors disposed at a corresponding plurality of sensor locations as taught by Bloom since such a modification would amount to a substitution of one known element (i.e. socks having a plurality of temperature sensors disposed at a corresponding plurality of sensor locations) for another (i.e. an open platform having a plurality of temperature sensors disposed at a corresponding plurality of sensor locations). to obtain predictable results such as providing a structure for measuring the temperature from a plurality of locations on the feet of a patient. (See KSR, 550 U.S. at___, 82 USPQ2d at 1396; see MPEP § 2143 for a discussion of the rationale(s). listed above; see also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations).
Regarding Claim 20, Ma discloses the method and apparatus as defined by claim 12, wherein the output information includes risk information indicating the risk for the emergence of an ulcer or a pre-ulcer on the at least one foot as a function of said comparing. ([0032], [0080]; Figs. 1-8). Ma does not explicitly teach said comparing producing a comparison value having a magnitude, the risk information being a function of the magnitude. However, Bloom, in the same field of endeavor of determining the emergence of ulcers or pre-ulcers, teaches a method and apparatus comprising generating output information including risk information indicating the risk for the emergence of an ulcer or a pre-ulcer on the at least one foot as a function of comparing, said comparing producing a comparison value having a magnitude (score), the risk information being a function of the magnitude. ([0089]-[0090]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Ma’s teaching of generating output information includes risk information indicating the risk for the emergence of an ulcer or a pre-ulcer on the at least one foot as a function of said comparing with producing a comparison value having a magnitude, the risk information being a function of the magnitude as taught by Bloom in order to provide the user with additional information regarding the potential degree of severity of the suspected ulcer/pre-ulcer so that user can make an independent determination as to whether or not to seek professional medical intervention.
Regarding Claim 21, Ma discloses a computer program product (computer program or application 130; [0014]-[0032]; Figs. 1-8) for determining the emergence of an ulcer or a pre-ulcer on at least one foot of a patient, the computer program product comprising a tangible, non-transient computer usable medium ([0112]) having computer readable program code thereon, the computer readable program code comprising code that, when executed on a processor (computing device; [0030]; Figs. 1-6), causes the processor to: 
receive a plurality of discrete temperature data values generated by a modality (socks 110, 120) having a plurality of temperature sensors (temperature sensors 112, 122)  after receipt of at least one foot on the modality, each of the plurality of discrete temperature data values having a corresponding temperature location on the at least one foot and representing a temperature at said temperature location, the plurality of discrete temperature data values representing temperatures at different locations of the at least one foot, the modality comprising at least one of an open platform, an insole (sole insert). ([0031]), a shoe ([0031]), and a thermal camera; (Abstract; [0021]-[0026], [0031]; Figs. 1-7);
select, based on a given temperature location of at least one of the plurality of discrete temperature data values, a selected predetermined threshold value (threshold). from a plurality of predetermined threshold values, each of the plurality of predetermined threshold values being associated with at least one location of the at least one foot (“Alternatively, the application can implement various threshold differences specific to select regions of a human foot (i.e., specific to temperature differences calculated from temperature data read through temperature sensors in select regions of the left and right socks).”, [0062]), the predetermined threshold values being different for at least two different associated locations of the at least one foot; (Abstract; [0017]-[0020], [0062], [0064]; Figs. 1-8); 
use a prescribed function (calculate/determine a temperature difference). to produce an output value (temperature difference), two given discrete temperature data values of the plurality of discrete temperature data values being input to the prescribed function (between a singular temperature read from a first temperature sensor in the left sock and a singular temperature read from a first temperature sensor at the corresponding position in the right sock, see [0017], or between a third temperature measured through the left temperature sensor and a fourth temperature measured through the right temperature sensor, see [0055]), at least one of the two given temperature data values being at the given temperature location, the prescribed function comprising determining the difference between the two given discrete temperature data values, (Abstract; [0017], [0055]-[0056], [0069]; Figs. 1-8);
compare the difference between the two given discrete temperature data values to the selected predetermined threshold value associated with the given temperature location; (Abstract; [0017], [0055]-[0056], [0062], [0064], [0069]; Figs. 1-8); and 
produce output information indicating an emergence of an ulcer or a pre-ulcer on the at least one foot as a function of said comparing. ([0032], [0080]; Figs. 1-8).

While since Ma teaches a threshold that may be generic (see at least par 0020 & 0053), a single preset static value such as 2ºC or 3.6ºF (see at least par 0061) and/or be retrieved from a lookup table or database (see at least par 0062-0064),, Ma discloses a computer program product, as described above, that fails to explicitly teach a computer program product with each of the predetermined threshold values being derived, at least in part, from data unrelated to the patient.
However, Bloom et al. teach that it is known to provide a method with each of the predetermined threshold values being derived, at least in part, from data unrelated to the patient (see at least par 0087). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the computer program product of Ma with each of the predetermined threshold values being derived, at least in part, from data unrelated to the patient as taught by Bloom et al. since such a modification would amount to applying a known technique (i.e. as taught by Bloom et al. ) to a known device (i.e. as taught by Ma) ready for improvement to achieve a predictable result such as setting the generic and/or preset static threshold thereof based on literature review or through application of machine learning techniques to data from observational studies so as to determine appropriate temperature thresholds to achieve a desired balance between sensitivity and specificity  (see at least par 0087 of Bloom et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Regarding Claim 23, Ma discloses the computer program product as defined by claim 21, wherein the code that, when executed on a processor, causes the processor to produce output information comprises program code for producing output information indicating the emergence of an ulcer or pre-ulcer on the at least one foot when the output value is greater (exceeds). than the predetermined threshold value (threshold difference). (Abstract; [0017], [0032], [0055]-[0056], [0062], [0064], [0069], [0080]; Figs. 1-8).
Regarding Claim 24, Ma discloses the computer program product as defined by claim 21. Ma does not explicitly teach wherein said producing comprises producing output information indicating no emergence of an ulcer or pre-ulcer on the at least one foot when the output/difference value is not greater than the predetermined threshold value. However, Bloom, in the same field of endeavor of determining the emergence of ulcers or pre-ulcers, teaches a method, apparatus, and computer program product comprising producing output information indicating no emergence of an ulcer or pre-ulcer (healthy and has no risks of ulcer or pre-ulcer). on the at least one foot when a difference value does not match a predetermined pattern. ([0054], [0076]-[0084], [0088], [0097]). The Examiner notes wherein Bloom explicitly teaches “Among other things, the output message may indicate the actual emergence of an ulcer 12 or a pre-ulcer 14, the risk of the emergence of an ulcer 12 or a pre-ulcer 14, or simply that the foot 10 is healthy and has no risks of ulcer 12 or pre-ulcer 14.” ([0054]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Ma’s teaching of producing output information indicating the emergence of an ulcer or pre-ulcer on the at least one foot when the output value is greater than the predetermined threshold value with producing output information indicating no emergence of an ulcer or pre-ulcer on the at least one foot when a difference value is not greater than the predetermined threshold value (does not match a predetermined pattern). as taught by Bloom in order to provide a healthcare provider with the information necessary to take the appropriate action when evaluating the health/condition of a patient. (Bloom; [0097]).
Regarding Claim 26, Ma discloses the method as defined by claim 1, wherein the modality includes the insole (sole insert). ([0031]).
Regarding Claim 27, Ma discloses the method as defined by claim 1, wherein the modality includes the shoe. ([0031]).
Regarding Claim 29, Ma discloses the method and apparatus as defined by claims 1 & 12. Ma does not explicitly teach wherein the modality includes an open platform. However, Bloom, in the same field of endeavor of determining the emergence of ulcers or pre-ulcers, teaches a method and apparatus comprising an open platform (open platform 16) having a plurality of temperature sensors (temperature sensors 26). disposed at a corresponding plurality of sensor locations. ([0007], [0040]; Fig. 3A and 3B). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Ma’s teaching of a left and right sock having a plurality of temperature sensors disposed at a corresponding plurality of sensor locations with an open platform having a plurality of temperature sensors disposed at a corresponding plurality of sensor locations as taught by Bloom since such a modification would amount to a substitution of one known element (i.e. socks having a plurality of temperature sensors disposed at a corresponding plurality of sensor locations) for another (i.e. an open platform having a plurality of temperature sensors disposed at a corresponding plurality of sensor locations). to obtain predictable results such as providing a structure for measuring the temperature from a plurality of locations on the feet of a patient. (See KSR, 550 U.S. at___, 82 USPQ2d at 1396; see MPEP § 2143 for a discussion of the rationale(s). listed above; see also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations).
Regarding Claim 30, Ma discloses the apparatus as defined by claim 12, wherein the modality includes the shoe. ([0031]).
Regarding Claim 32, Ma discloses the method and apparatus as defined by claims 1 & 12. Ma does not explicitly teach wherein the modality includes an open platform. However, Bloom, in the same field of endeavor of determining the emergence of ulcers or pre-ulcers, teaches a method and apparatus comprising an open platform (open platform 16) having a plurality of temperature sensors (temperature sensors 26). disposed at a corresponding plurality of sensor locations. ([0007], [0040]; Fig. 3A and 3B). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Ma’s teaching of a left and right sock having a plurality of temperature sensors disposed at a corresponding plurality of sensor locations with an open platform having a plurality of temperature sensors disposed at a corresponding plurality of sensor locations as taught by Bloom since such a modification would amount to a substitution of one known element (i.e. socks having a plurality of temperature sensors disposed at a corresponding plurality of sensor locations) for another (i.e. an open platform having a plurality of temperature sensors disposed at a corresponding plurality of sensor locations). to obtain predictable results such as providing a structure for measuring the temperature from a plurality of locations on the feet of a patient. (See KSR, 550 U.S. at___, 82 USPQ2d at 1396; see MPEP § 2143 for a discussion of the rationale(s). listed above; see also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations).
Regarding Claim 33, Ma teaches a method (method S100; [0012], Figs. 1-5 and 7) of determining the emergence of an ulcer or a pre-ulcer on at least one foot of a patient, the method comprising: 
providing one or more processors; (computing device).; ([0030]; Figs. 1-6);
providing a modality (socks 110, 120; [0021]-[0026]; Figs. 1-7) for receiving at least one foot, the modality having a plurality of temperature sensors (temperature sensors 112, 122; [0021]-[0026]; Figs. 1-7). disposed at a corresponding plurality of sensor locations, the modality comprising at least one of an open platform, an insole (sole insert, [0031]), a shoe ([0031]), and a thermal camera; (Abstract; [0021]-[0026], [0031]; Figs. 1, 2, 4-7);
generating, using the plurality of temperature sensors, a plurality of discrete temperature data values (a singular temperature read from a first temperature sensor in the left sock and a singular temperature read from a first temperature sensor at the corresponding position in the right sock, see [0017], or a third temperature measured through the left temperature sensor and a fourth temperature measured through the right temperature sensor, see [0055]) after receipt of the at least one foot at substantially the same time point (during a sampling period, see [0017], or at approximately a second time, see [0055]), each of the plurality of discrete temperature data values having a corresponding temperature location (a left and right temperature). on the at least one foot and representing a temperature at said temperature location, the plurality of discrete temperature data values representing temperatures at a corresponding plurality of different locations of the at least one foot; (Abstract; [0017], [0055]-[0056], [0069]; Figs. 1-8);
using the one or more processors, selecting, based on a given temperature location of at least one of the plurality of discrete temperature values, a selected predetermined threshold value (threshold). from a plurality of predetermined threshold values, each of the plurality of predetermined threshold values being associated with at least one location of the at least one foot (“Alternatively, the application can implement various threshold differences specific to select regions of a human foot (i.e., specific to temperature differences calculated from temperature data read through temperature sensors in select regions of the left and right socks).”, [0062]), the predetermined threshold values being different for at least two different associated locations of the at least one foot; (Abstract; [0017], [0062], [0064]; Figs. 1-8);
using a prescribed function (calculating/determining a temperature difference). to produce an output value (a temperature difference), at least two given discrete temperature data values (between a singular temperature read from a first temperature sensor in the left sock and a singular temperature read from a first temperature sensor at the corresponding position in the right sock, see [0017], or between a third temperature measured through the left temperature sensor and a fourth temperature measured through the right temperature sensor, see [0055]). from the substantially same time point (during a sampling period, see [0017], or at approximately a second time, see [0055]). being input to the prescribed function, at least one of the at least two given discrete temperature data values being at the given temperature location, the prescribed function comprising determining the difference between the at least two given discrete temperature values; (Abstract; [0017], [0055]-[0056], [0069]; Figs. 1-8);
the prescribed function comparing the difference between the at least two given discrete temperature values from the substantially same time point to the selected predetermined threshold value associated with the given temperature location; (Abstract; [0017], [0055]-[0056], [0062], [0064], [0069]; Figs. 1-8); and,
producing, by at least one of the processors, output information indicating an emergence of an ulcer or a pre-ulcer on the at least one foot as a function of said comparing. ([0032], [0080]; Figs. 1-8).
While since Ma teaches a threshold that may be generic (see at least par 0020 & 0053), a single preset static value such as 2ºC or 3.6ºF (see at least par 0061) and/or be retrieved from a lookup table or database (see at least par 0062-0064),, Ma discloses a method, as described above, that fails to explicitly teach a method with each of the predetermined threshold values being derived, at least in part, from data unrelated to the patient.
However, Bloom et al. teach that it is known to provide a method with each of the predetermined threshold values being derived, at least in part, from data unrelated to the patient (see at least par 0087). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Ma with each of the predetermined threshold values being derived, at least in part, from data unrelated to the patient as taught by Bloom et al. since such a modification would amount to applying a known technique (i.e. as taught by Bloom et al. ) to a known device (i.e. as taught by Ma) ready for improvement to achieve a predictable result such as setting the generic and/or preset static threshold thereof based on literature review or through application of machine learning techniques to data from observational studies so as to determine appropriate temperature thresholds to achieve a desired balance between sensitivity and specificity  (see at least par 0087 of Bloom et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Regarding Claim 34, Ma discloses the method as defined by claim 33 wherein the at least two given discrete temperature values is two given discrete temperature data values (a singular temperature read from a first temperature sensor in the left sock and a singular temperature read from a first temperature sensor at the corresponding position in the right sock, see [0017], or a third temperature measured through the left temperature sensor and a fourth temperature measured through the right temperature sensor, see [0055]). (Abstract; [0017], [0055]-[0056], [0069]; Figs. 1-8).
Regarding Claim 35, Ma discloses the method as defined by claim 33, wherein said producing comprises producing output information indicating the emergence of an ulcer or pre-ulcer on the at least one foot when the output value is greater (exceeds). than the predetermined threshold value. (Abstract; [0017], [0032], [0055]-[0056], [0062], [0064], [0069], [0080]; Figs. 1-8).
Regarding Claim 36, Ma discloses the method as defined by claim 33, wherein the modality includes the insole (sole insert). ([0031]).
Regarding Claim 37, Ma discloses the method as defined by claim 33, wherein the modality includes the shoe. ([0031]).
Regarding Claim 39, Ma discloses the method and apparatus as defined by claim 33. Ma does not explicitly teach wherein the modality includes an open platform. However, Bloom, in the same field of endeavor of determining the emergence of ulcers or pre-ulcers, teaches a method and apparatus comprising an open platform (open platform 16) having a plurality of temperature sensors (temperature sensors 26). disposed at a corresponding plurality of sensor locations. ([0007], [0040]; Fig. 3A and 3B). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Ma’s teaching of a left and right sock having a plurality of temperature sensors disposed at a corresponding plurality of sensor locations with an open platform having a plurality of temperature sensors disposed at a corresponding plurality of sensor locations as taught by Bloom since such a modification would amount to a substitution of one known element (i.e. socks having a plurality of temperature sensors disposed at a corresponding plurality of sensor locations) for another (i.e. an open platform having a plurality of temperature sensors disposed at a corresponding plurality of sensor locations). to obtain predictable results such as providing a structure for measuring the temperature from a plurality of locations on the feet of a patient. (See KSR, 550 U.S. at___, 82 USPQ2d at 1396; see MPEP § 2143 for a discussion of the rationale(s). listed above; see also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations).
Regarding Claim 40, Ma teaches an apparatus (system 100; Figs, 1, 2, and 5-7) for determining the emergence of an ulcer or a pre-ulcer on at least one foot of a patient, the apparatus comprising: 
one or more processors; (computing device).; ([0030]; Figs. 1-6);
a modality (socks 110, 120; [0021]-[0026]; Figs. 1-7). configured for receiving at least one foot, the modality having a plurality of temperature sensors (temperature sensors 112, 122; [0021]-[0026]; Figs. 1-7). disposed at a corresponding plurality of sensor locations, the plurality of temperature sensors configured to generate a plurality of discrete temperature data values after receipt of the at least one foot, each of the plurality of discrete temperature data values representing temperatures at a corresponding plurality of different locations of the at least one foot, the modality comprising at least one of an open platform, an insole (sole insert, [0031]), a shoe ([0031]), and a thermal camera, (Abstract; [0021]-[0026], [0031]; Figs. 1, 2, 4-7);
wherein the one or more processors is configured to perform the following acts: 
generate, using the plurality of temperature sensors, a plurality of discrete temperature data values (a singular temperature read from a first temperature sensor in the left sock and a singular temperature read from a first temperature sensor at the corresponding position in the right sock, see [0017], or a third temperature measured through the left temperature sensor and a fourth temperature measured through the right temperature sensor, see [0055]) after receipt of the at least one foot at substantially the same time (during a sampling period, see [0017], or at approximately a second time, see [0055]), each of the plurality of discrete temperature data values having a corresponding temperature location on the at least one foot and representing a temperature at said temperature location, the plurality of discrete temperature data values representing temperatures at a corresponding plurality of different locations of the at least one foot; (Abstract; [0017], [0055]-[0056], [0069]; Figs. 1-8);
select, based on a given temperature location of at least one of the plurality of discrete temperature values, a selected predetermined threshold value (threshold). from a plurality of predetermined threshold values, each of the plurality of predetermined threshold values being associated with at least one location of the at least one foot (“Alternatively, the application can implement various threshold differences specific to select regions of a human foot (i.e., specific to temperature differences calculated from temperature data read through temperature sensors in select regions of the left and right socks).”, [0062]), the predetermined threshold values being different for at least two different associated locations of the at least one foot; (Abstract; [0017], [0062], [0064]; Figs. 1-8);
use a prescribed function (calculating/determining a temperature difference). to produce an output value (temperature difference), at least two given discrete temperature data values (between a singular temperature read from a first temperature sensor in the left sock and a singular temperature read from a first temperature sensor at the corresponding position in the right sock, see [0017], or between a third temperature measured through the left temperature sensor and a fourth temperature measured through the right temperature sensor, see [0055]).  from the substantially same time point (during a sampling period, see [0017], or at approximately a second time, see [0055]). being input to the prescribed function, at least one of the at least two given discrete temperature data values being at the given temperature location, the prescribed function comprising determining the difference between the at least two given discrete temperature values, the prescribed function comparing the difference between the at least two given discrete temperature values from the substantially same time point to the selected predetermined threshold value (threshold). associated with the given temperature location; (Abstract; [0017], [0055]-[0056], [0062], [0064], [0069]; Figs. 1-8); and 
produce, by at least one of the processors, output information indicating an emergence of an ulcer or a pre-ulcer on the at least one foot as a function of said comparing. ([0032], [0080]; Figs. 1-8).

While since Ma teaches a threshold that may be generic (see at least par 0020 & 0053), a single preset static value such as 2ºC or 3.6ºF (see at least par 0061) and/or be retrieved from a lookup table or database (see at least par 0062-0064),, Ma discloses an apparatus, as described above, that fails to explicitly teach an apparatus with each of the predetermined threshold values being derived, at least in part, from data unrelated to the patient.
However, Bloom et al. teach that it is known to provide a method with each of the predetermined threshold values being derived, at least in part, from data unrelated to the patient (see at least par 0087). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the apparatus of Ma with each of the predetermined threshold values being derived, at least in part, from data unrelated to the patient as taught by Bloom et al. since such a modification would amount to applying a known technique (i.e. as taught by Bloom et al. ) to a known device (i.e. as taught by Ma) ready for improvement to achieve a predictable result such as setting the generic and/or preset static threshold thereof based on literature review or through application of machine learning techniques to data from observational studies so as to determine appropriate temperature thresholds to achieve a desired balance between sensitivity and specificity  (see at least par 0087 of Bloom et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Regarding Claim 41, Ma discloses the apparatus as defined by claim 40, wherein the at least two given discrete temperature values is two given discrete temperature data values (a singular temperature read from a first temperature sensor in the left sock and a singular temperature read from a first temperature sensor at the corresponding position in the right sock, see [0017], or a third temperature measured through the left temperature sensor and a fourth temperature measured through the right temperature sensor, see [0055]). (Abstract; [0017], [0055]-[0056], [0069]; Figs. 1-8).
Regarding Claim 42, Ma discloses the apparatus as defined by claim 40, wherein said produce comprises producing output information indicating the emergence of an ulcer or pre-ulcer on the at least one foot when the output value is greater (exceeds). than the predetermined threshold value (threshold). (Abstract; [0017], [0032], [0055]-[0056], [0062], [0064], [0069], [0080]; Figs. 1-8).
Regarding Claim 43, Ma discloses the apparatus as defined by claim 40, wherein the modality includes the insole (sole insert). ([0031]).
Regarding Claim 44, Ma discloses the apparatus as defined by claim 40, wherein the modality includes the shoe. ([0031]).
Regarding Claim 46, Ma discloses the method and apparatus as defined by claim 40. Ma does not explicitly teach wherein the modality includes an open platform. However, Bloom, in the same field of endeavor of determining the emergence of ulcers or pre-ulcers, teaches a method and apparatus comprising an open platform (open platform 16) having a plurality of temperature sensors (temperature sensors 26). disposed at a corresponding plurality of sensor locations. ([0007], [0040]; Fig. 3A and 3B). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Ma’s teaching of a left and right sock having a plurality of temperature sensors disposed at a corresponding plurality of sensor locations with an open platform having a plurality of temperature sensors disposed at a corresponding plurality of sensor locations as taught by Bloom since such a modification would amount to a substitution of one known element (i.e. socks having a plurality of temperature sensors disposed at a corresponding plurality of sensor locations) for another (i.e. an open platform having a plurality of temperature sensors disposed at a corresponding plurality of sensor locations). to obtain predictable results such as providing a structure for measuring the temperature from a plurality of locations on the feet of a patient. (See KSR, 550 U.S. at___, 82 USPQ2d at 1396; see MPEP § 2143 for a discussion of the rationale(s). listed above; see also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations).
Regarding Claim 47, while since Ma teaches a threshold that may be generic (see at least par 0020 & 0053), a single preset static value such as 2ºC or 3.6ºF (see at least par 0061) and/or be retrieved from a lookup table or database (see at least par 0062-0064), Ma discloses a method, as described above in claim 1, that fails to explicitly teach a method wherein the predetermined threshold values are produced as a function of patient populations. However, Bloom et al. teach that it is known to provide a method wherein the predetermined threshold values are produced as a function of patient populations (see at least par 0087). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Ma wherein the predetermined threshold values are produced as a function of patient populations as taught by Bloom et al. since such a modification would amount to applying a known technique (i.e. as taught by Bloom et al. ) to a known device (i.e. as taught by Ma) ready for improvement to achieve a predictable result such as setting the generic and/or preset static threshold thereof based on literature review or through application of machine learning techniques to data from observational studies so as to determine appropriate temperature thresholds to achieve a desired balance between sensitivity and specificity  (see at least par 0087 of Bloom et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Regarding Claim 48, while since Ma teaches a threshold that may be generic (see at least par 0020 & 0053), a single preset static value such as 2ºC or 3.6ºF (see at least par 0061) and/or be retrieved from a lookup table or database (see at least par 0062-0064), Ma discloses a method, as described above in claim 1, that fails to explicitly teach a method wherein each of the predetermined threshold values are non-baseline values. However, Bloom et al. teach that it is known to provide a method wherein each of the predetermined threshold values are non-baseline values (see at least par 0087). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Ma wherein each of the predetermined threshold values are non-baseline values as taught by Bloom et al. since such a modification would amount to applying a known technique (i.e. as taught by Bloom et al. ) to a known device (i.e. as taught by Ma) ready for improvement to achieve a predictable result such as setting the generic and/or preset static threshold thereof based on literature review or through application of machine learning techniques to data from observational studies so as to determine appropriate temperature thresholds to achieve a desired balance between sensitivity and specificity  (see at least par 0087 of Bloom et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to Claim 49, Ma discloses a method as defined by claim 1 wherein the two given discrete temperature values (L-R at T1, L-R at T2)  comprise a first value (L-R at T1) and a second value (L-R at T2), further wherein said using a prescribed function comprises subtracting the first value (L-R at T1) from the second value (L-R at T2) to produce a given difference ΔT, further wherein said comparing comprises comparing the given difference ΔT  against the selected predetermined threshold value (2ºC or 3ºC) associated with the given temperature location (see at least figs. 1-2 and par 0062), further wherein said producing output information comprises producing output information indicating an emergence of an ulcer or a pre-ulcer when the given difference ΔT exceeds the selected predetermined threshold value (2ºC or 3ºC) (see at least fig. 2).
Claims 28, 31, 38, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Bloom et al as applied to claims 1, 12, 33, and 40 above, and further in view of Naghavi et al (US 2007/0173727 A1)., hereinafter Naghavi.
Regarding Claims 28, 31, 38, and 45, Ma discloses the method and apparatus as defined by claims 1, 12, 33, and 40 respectively.
Ma as modified by Bloom et al. does not explicitly teach wherein the modality includes a thermal camera.
However, Naghavi, in the same field of endeavor of determining the emergence of ulcers or pre-ulcers ([0092]), teaches a method and apparatus comprising a thermal camera for measuring thermal energy of distal resistant vessels on a subject. [0050]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Ma’s teaching as modified by Bloom et al. of a left and right sock having a plurality of temperature sensors disposed at a corresponding plurality of sensor locations with thermal camera as taught by Naghavi since such a modification would amount to a substitution of one known element (i.e. socks having a plurality of temperature sensors disposed at a corresponding plurality of sensor locations) for another (i.e. thermal camera). to obtain predictable results such as providing a structure for measuring the temperature from a plurality of locations on the feet of a patient. (See KSR, 550 U.S. at___, 82 USPQ2d at 1396; see MPEP § 2143 for a discussion of the rationale(s). listed above; see also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations).
Response to Arguments
Applicant’s arguments with respect to claim1, 3-4, 6, 8-12, 14-15, 17-21, 23-24 and 26-49 have been considered but are moot in view of the new grounds of rejection presented above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,546,955 to Wilk discloses a medical stocking for temperature detection.
US 5,678,566 to Dribbon discloses a method and apparatus of thermographic evaluation of the plantar surface of feet.
US 2010/0324455 to Rangel et al. discloses devices for management of foot injuries and methods of use and manufacture thereof.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313).446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR). at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR). system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC). at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA). or 571-272-1000.




/RENE T TOWA/Primary Examiner, Art Unit 3791